—Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered August 7, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of six to twelve years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to *380establish defendant’s identity as the seller beyond a reasonable doubt. The absence of prerecorded buy money or additional drugs at the time of arrest does not negate guilt (People v Walker, 186 AD2d 62, 63, lv denied 81 NY2d 767). Moreover, the issues of the lighting conditions and the undercover’s preparation of the police report are matters appropriately left for the jury.
We note that the jury deliberated for many hours after the Allen charge before rendering its verdict, negating the contention that the charge was coercive (see, People v Glover, 165 AD2d 761, 763, lv denied 77 NY2d 877).
We have considered defendant’s remaining claims and find them meritless. Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.